OFFICEOFTHEA'ITORNEY       GENERALOFTEXAS
                     AUSTIN




Ifonorable F. E. Mitchell
County attorney
;;Ztthsn County
 _   , Texe6
Seer .Xx-:                     OpluloriWo. O-3631
                               Re: %ould ;eutilties end IntereSt
                                    on the deiinc;uent ye&m for
                                    which judgmrt wee tekcq, con-
                                    ~tisxieto BCCrub to the date OS
                                    redeiqtion ezidbe included lo
                                    the amount t&e cwner of the
                                    property mu& :?ay in order to
                                    redeem seld property?

            you have aaked what azzount of xzonog oust be paid by
 the Judgment debtor to redeem property sold et &to* sale
.-to the,.taxipgunits. SpeCif?oaZly, you have,~ln~.uiredii
 tho redeemer ruet pay pentiltierrend interest bn thd delln-
 quent yeers tor whloh Judgment wa8 bike+ to the dRt6 OS
 redemption.

         " The faote reoited &your    letter trt that 1B.a our-
 tain tax suit <iled $n.your  oOun$y judgment was taiiezJin tlarch,
 1940, for taxes, penaltiea~ and lhteraat acrorulngon~texes
 through the year 1937; there being no bihdsr at the tit&athe
 sberlrr 8truok oii the property,,td the Ztete OS Texae ror the
 bandit   of all the taring unlC5 involved ln the,suit. This
 ection wao taken on tht'l%b-.dey Of January, 19Ll;..snd the
 owner OS scald9ropmt.y now wiaho?,to redem It.

           hrtiole 73C0 di Yerqon*sReoised    Civil %atutee   of
 1925 reeds 08 Sollowrrt    ._
                       ..,
           Wherelando    or lots ahell hereafter be
      sold to the skate or to any city or town Sor
      taxes under deares oS.,court in eny suit OT suits
      brought Sor the oolleotio:: of ~t8XSS thervon or
      by E aoflector of taxos, or otherwise, tbt o&tier
      or any one hevin~ an intereat fn suah lunds or
      lots shall have the ri:;ht et snp tb8   ?dthin two
    yetim rrom the date of sole to redeer t.i.e  aam
    upon :myment of the mount of taxeo for ;?hiah
    sale W86 mde, together with all costs end ~penel.-
    ties required by lan, and also p&ymnt of all
    taxes, intereat, penalties end Costa on or a-
    gain& said land or lots et the time of the re-~
    demtiox.     ?rots 1497, p. 132, sac. 14; .ACtB 1905,
    I-'.
       323; iicts1907, p. 2*2; Aots 2nd C.f. 1909,
    p. 400;  Acts 1st C. S. 1913, p. 25;   Acts 1st C.
    s. Isis, Q. 58; &OtS 4th 0. s. 191g, 3. 155;
    Aats 3rd C. 3. 1920, n. 103."

          titlole 7345b, f%otIon 3.2, provides:

             "In all suits heretorore or hereafter filed
    to collect delinquent tbxea adainst ;lPO!jQrty,
    judgment In aald suit    shall pkovide for iseuenae
    of writ of posseanion within twenty (2Gj d6ye
    after the ::ariod of redmption     shull hnva expired
    to the purchaser at foreolosure sale or his 'ia-
    ai@%s; but whenever lend la :sold‘under Jud@ent
    in such salt for-texee, thwowner ot such prop-
    erty, or anyone hsvlng an interest therel~n,or
    tbelr helre; aeslgns,~ or legal Pepresentatives, ~.
    .may, dtbin two (2) yeara'rtrom the dste of.‘~euch
    mile,   have the 2%ght to iwdeen said property on'
    the rollowltl~ baaiia,.Eo-witi (1) within the first
    yetzrof 'theeredemption yr+X!i upon the naynartt of
    the akunt- ~bW.ror: the :pkper%y by the pnmhader
    et suab sele, inuluding    e Gxe ($J.GO) Pollor tax
    deed reoordiag fee and all taxes, penalties,.in-
    tertat and aoets thereaiter paid thereon; plus.
     twenty-five par cent (25%) or the a~~ef~ete total;
     (2) within then la&. yeur of the zeder8ption pert0d,
     upox the payment .ot the.aLPaunt.Md for thb prop-
     erty by the purohaaer   ~a%,auoh sale,  includln~ a
     One ($1.00) SolJar tax deed recording fee and all
     taxes , penaltise; lnt#rest end~oosts    thsreelter
     paid ~thertian; pLus   fiity    par ~Oent (5Oq)   of ~the ag-
     grqate  .total."               %.

            The authorItLee %:n thla lattte nave held that the
purahomr of property sold at u tax sale !Loeanot autuallg
uc2ulre legal title to this proVsrty at thr.sr;la nor Cous he
-   .




        acquire right'or posaesslon. In the case of 13entevs. .%lli-
        van, 115.7. 'G.35X, 353, the court holds that the nurchsser
        hes n&title to tba lend until the redecytlon :,erlodhas er-
        pird.   Ths original owner still having le@   title to the
        lan6, it fe obvious f&t ,thetaxes aoatinue to be aseesard
        end the statutory interest end penalty aoorues during this
        redemption period.
                    In Our opin&on IJo.O-1965 vi4 held that Station 12
        or Agtials 7365b appll6a iadlscriminatalg to all yurcheaers
        or thair assignees et the foreclosure sale. X6 rurther held
        th%t In 'redeemingproperty from the state in caees.wh&a the
        etate Gad purahaskd the property at s tnx foreolosure sale
        under authority of Cootlona 8 arid9 of Article 73451, Sea-
        tlon 12 of that Article Would apply, und the person seeking
        to redeem the property would heve to pay the penalties of
        redemption es p$?ovidedin Seetfon 12. The redemption penal-
        ty therein fixed would be applloable here.
                   The texes, gensltles and interest due on the prop-
        erty brougb the year 1937 were reeoosred and b&am4 a liqui-
        dated am irthe. judmnt   eatered.
                              :
                    Th8re are 00 arsae reported on this point, but
        &tial& 7336, PeotLon.l(e), Verooxi*sBevleed C~V~Z Statutes,
        provides th,egenelty to be aaassaed.upon delinquent taxes.
        The maximum penalty required in this Article is ei&t (Sri;)
        per amt.   fn View or the,'datcor this suit and .jud~ant WC
        pre8u.W that,raaovery of the fu.U ~alght (R$) wr oeht ,penelty
        was ewarded.
                    Ax-$&ale7336.. Seat&on Id.)reade in parto
                    *All delinquent tares ahall bear inters& at
             the rate of six (6%) p4r tmnt per annum from ~the
             date of their dellnquenoy. * *:*,,
                    This interest 18 inoluded in the jud@nent. Title
        to thlo property having rawainad in the owner, the taxes don-
        time to eoarue on this property artsr Jud@ent and duriug
        the,redemption yerlod. The Jude;otsntbears interest et W:e
        rate oi sir per oent whloh is %a same ae the rate of interest
        prlpr to judijnent.
                    Ssotion 10 of Artlols 7345b reeds:
            “The     +tTbrtSer          of    ,7rOp8rty      SOlc        for.      i%XeS   in
     such   Zorealosure          suit            azd clear
                                             shall    take    title             free
     of all lieno rnd cleln.3for taxes o@lnot such property
     delinquent et the tiae of fudgmfit 13 said suit to
     any taxing unit which wa3 a party to said 3~1t or %a%1oh
     had bean served with citntion in said euit as required
     by this Irqt."

            i% belleve the above seation ia appl%oeble to the
takinrqtilts In this case. q%s purpoQe or the ststuta 16 to
avoid 8 rultipliaitp of'suita. See Pearsell Ind. Sohml
5ist. -3.Mtlner lj6 S. Pt. (26) 647 and BelLa Tnd. 9chool
mst. v. City of %&~eria133 S. K. (24) 118. ~.
                In our o~fnion the owtrar;to redem hia property,
must pap t::e On& Doller tax,deed.reco?ding fez,,the tox88,
penalties and interest lnoluded In the judgment, six ner
cent interest     on the   juclgzxent.:    th.eeo3ts, plus twenty-five
,percent or the aggregate'&tar. 6.8outlined;-InFeotlon 12
of ~t.~qle 73&b;, in ad6itSon th6roto,h~,xmx%tpay taxes
that heVe     beOoR8 delin+ielltsinde'date:M judgmnt, and tU
interest and penaltlea.pot retit,$edby law! In view of
Feotlon~lO,,of ~tl'&e'73&56; the cbllebtf& 6i .tsreswhioh
were dirl~nqtient'at~'the'date          of judment nay not now be em-
forced, whether .lnolu@d j.n,t&eJ,uapent.or not.
         ..:.
                         .:..             ~~Yolir$
                                                 ve&t*1y     ::'
                                                kTT0SW.Y Si!.?S>-%AL
                                                                 W TEXAS
                                                                    :.           '~